Decree affirmed. The libelee appeals from that portion of a divorce decree entered on March 26,1963, which ordered him to pay as alimony to the libellant the sum of $65 weekly. There is a report of material facts. At the time of the decree the libellee enjoyed a gross income of about $830 a month as the sole owner of an apartment building in Newton and owned certain other real estate valued at about $6,000. He was earning approximately $90 a week at the time of the hearing and while the parties lived together spent a minimum of $50 a week on liquor for himself. The parties had lived in comfortable circumstance's during their marriage. There was no abuse of discretion by the trial judge in the order for alimony which he made. See Wilson v. Wilson, 329 Mass. 208, 211; Verdone v. Verdone, 346 Mass. 263, 264.